MEMORANDUM **
Federal prisoner Anthony Jackson appeals from the district court’s judgment dismissing his 28 U.S.C. § 2241 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Jackson contends that his prison disciplinary proceedings, which resulted in the loss of 27 days of good-time credits, violated his due process rights because he did *143not receive advance written notice of the particular disciplinary code provision that he was ultimately convicted of violating. We find no due process violation because the incident report Jackson received described the factual situation that was the basis for the charge and “adequately performed the functions of notice” articulated in Wolff v. McDonnell, 418 U.S. 539, 564, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974). See Bostic v. Carlson, 884 F.2d 1267, 1270-71 (9th Cir.1989).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.